Citation Nr: 9903072	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1994, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an increased rating for his service-
connected anxiety reaction, currently evaluated as 30 percent 
disabling.  The veteran subsequently perfected an appeal of 
that issue.  Also in March 1994, the RO denied service 
connection for post-traumatic stress disorder and an 
increased rating for a duodenal ulcer and granted service 
connection for arthritis of the cervical spine.  In a May 
1994 rating decision, the RO denied increased evaluations for 
arthritis of the lumbar spine and both great toes.  

The Board notes that the veteran submitted a timely notice of 
disagreement regarding the issues of entitlement to service 
connection for post traumatic stress disorder, entitlement to 
increased ratings for arthritis of the cervical spine, lumbar 
spine and both great toes, as well as entitlement to an 
increased rating for a duodenal ulcer.  The record also 
reveals that the RO issued statements of the case with regard 
to these issues in March 1995 and March 1997, and the 
veteran's accredited representative included these issues in 
the Form 1-646 submitted on behalf of the veteran in January 
1998.  However, the Form 9 substantive appeal submitted by 
the veteran in April 1995 specifically states that the issue 
on appeal is "[i]ncreased evaluation for Anxiety Reaction" 
with no mention of any of the other six issues.  Moreover, 
there is no subsequent statement by the veteran or his 
accredited representative that could be construed as a timely 
substantive appeal with regard to these issues.  

Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court has noted that, 
"38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) before a claimant may secure "appellate 
review" by the BVA (Board)."  Bernard v. Brown, 4 Vet. 
App. 384, 390 (1994).  "Appellate review will be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in [38 U.S.C.A. § 7105 (West 1991)]."  Id.  To 
complete or perfect an appeal, the claimant must file a 
formal appeal within sixty days after the date on which the 
statement of the case is mailed.  See Rowell v. Principi, 4 
Vet. App. 9, 18 (1993).  The appeal to the Board should set 
out specific allegations of error of fact or law related to 
specific items in the statement of the case, and the benefits 
sought on appeal must be clearly identified.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993).  Given the present facts 
and the law, the veteran's failure to include the six 
additional issues in his substantive appeal and the absence 
of any document which can reasonably be construed as a timely 
appeal of these issues preclude their consideration by the 
Board.  Therefore, regardless of their inclusion in the March 
1997 supplemental statement of the case and the 
representative's January 1998 statement, these issues are not 
before the Board.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  The veteran's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, the VA has a statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Upon review of the record, the Board finds that due process 
considerations require that this claim be remanded.  During 
the pendency of this appeal, VA criteria for evaluating 
psychiatric pathology were amended, as of November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996) (to be 
codified at 38 C.F.R. §§ 4.125-4.130).  Since this claim 
requires consideration of the proper disability evaluation 
appropriate for anxiety reaction, review by the RO consistent 
with the new criteria, for the period beginning on November 
7, 1996, must be accomplished.  There is no indication in the 
record that the RO conducted such a review.  Additionally, 
there is no indication in the record that the veteran has 
been given notice of the change in regulations.  The March 
1997 supplemental statement of the case issued by the RO 
failed to include any regulations, and the previous statement 
of the case was issued in March 1995, prior to the regulation 
change.  

Also, the report of a VA psychiatric evaluation, conducted 
pursuant to the new rating criteria, would be of significant 
probative value.  The RO should notify the veteran of the 
consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1998).  Additionally, the veteran also has 
not had an opportunity to advocate his claim with regard to 
the new criteria and he should be given the opportunity to 
add any recent medical or lay evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since March 
1997 and which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated since the 
last such request.  

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his anxiety 
reaction.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The veteran's claims folder and a copy of 
the new VA psychiatric rating criteria 
should be provided to the examiner prior 
to his or her evaluation of the veteran.  
After reviewing the claims folder and 
examining the veteran, the examiner 
should, on the examination report, 
indicate an opinion as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, a 
copy of the new VA psychiatric 
regulations, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


